



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. Purtill, 2013 ONCA 692

DATE: 20131113

DOCKET: C57032

Weiler, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bonita Purtill

Applicant/Appellant

Robert Sheppard, for the appellant

Riun Shandler, for the respondent

Heard and released orally: November 5,
    2013

On appeal from the sentence imposed on September 19,
    2012 by Justice Kelly A. Gorman of the Superior Court of Justice, sitting with a
    jury.

ENDORSEMENT

[1]

The appellant seeks leave to appeal her sentence of six years for
    criminal negligence causing death and bodily harm and impaired driving causing
    death and bodily harm and one year consecutive for refusal to provide a breath
    sample.  She has abandoned her inmate appeal against conviction.

[2]

On the sentence appeal, the appellant submits that the overall sentence
    is excessive and beyond the upper limit of the appropriate range.  Moreover, the
    appellant contends, the trial judge erred in failing to articulate why the
    upper range of five years submitted by the defence was inadequate.  Finally,
    the appellant says that the sentencing judge failed to consider the principle
    of totality.

[3]

We do not agree with these submissions.

[4]

There is no fixed term upper limit for criminal negligence causing death
    or impaired driving causing death.  The facts of the case must govern. 
    Furthermore, the latter offence has attracted a sentence in the eight year
    range.  See
R. v. Kummer
[2011] O.J. No. 234 (Ont. C.A.) which
    involved a first time offender who pled guilty.  In this appeal, a five-month-old
    baby was killed and his mothers back broken as a result of the appellants
    offences.  While the appellant showed remorse, she had a prior, albeit dated,
    criminal record for impaired driving.  Furthermore, there was no error in the
    sentencing judges imposition of a consecutive sentence for the offence of
    refusal to provide a breath sample.  Counsel acknowledges that a consecutive
    sentence for this offence was appropriate.  The seven year sentence was not
    unduly long or harsh in the circumstances and we are satisfied that the
    sentence does not offend the totality principle.

[5]

The sentencing judges decision is entitled to deference and the
    sentence is fit.

[6]

Leave to appeal sentence is granted but the appeal is dismissed.

K.M. Weiler J.A.

David Watt J.A.

S.E. Pepall J.A.


